22 So.3d 618 (2009)
Stephen H. GLAGOLA, et al., Appellants,
v.
STATE of Florida, CONSTRUCTION INDUSTRY LICENSING BOARD, DEPARTMENT OF BUSINESS AND PROFESSIONAL REGULATION, et al., Appellees.
No. 1D07-2868.
District Court of Appeal of Florida, First District.
September 24, 2009.
Rehearing Denied November 17, 2009.
Stephen H. Glagola, pro se, Appellant.
Bill McCollum, Attorney General; Garnett W. Chisenhall, Assistant Attorney General; and Ned Luczynski, General Counsel, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla. 1979).
WEBSTER, BENTON, and ROBERTS, JJ., concur.